department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n - identification_number contact person contact number - employer_identification_number - number release date uniform issue list date date dear ------------- under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below article iv paragraph m of your incorporating instrument provides that your primary purpose shall be to educate the general_public of the state of about the facts especially those established by independent research performed by reputable academic scientific or other expert sources concerning the effects of casino slot machine and other types of gambling on communities social services crime statistics local employment and so forth in the state of and to educate the general_public about the effects of what is commonly known as indian gambling on the foregoing and on the economy of the state of and its communities the corporation shall also educate the general_public of the state of by publishing appropriate statistics opinions of experts and any other such sources of information likely to aid the general_public of the state of in determining the validity of assertions made by proponents and opponents of the said initiative consist of efforts to advise citizens of the effects based on historical facts in other states and studies by recognized authorities as well as historical events in of the effects of gambling upon institutions and the people of these efforts include the distribution of educational materials court analysis and examination of the constitutionality of various types of gambling under the state constitution and publicizing studies by recognized educational we have considered your application_for recognition of exemption from federal_income_tax you were incorporated on ------------------------- under the nonprofit statute of the state of in response to part ii of form_1023 exemption application you state that your activities under part ii you check off no as to whether you will attempt to influence legislation in a letter dated date submission in response to a development letter dated institutions of the effects of gambling upon the community and state you represent that you take no position on the passage of legislation instead you provide educational materials and facts to the general_public so as to inform citizens about gambling in general and indian gambling in particular you also state that approximately percent of your time will be spent on education and the remaining percent on fund raising your directors and other volunteers will conduct your program of activities you also check off no in box inquiring as to whether you will intervene in any way in political campaigns date you furnished additional information concerning the nature of your activities as set forth below you stated that as part of your mission to provide the public with correct information about such gambling you support a court determination of whether some all or none of the terms of the indian-related gambling initiative recently enacted in -------- are constitutionally allowable the nature of the activity will be to support such litigation including the filing of amicus curia briefs with the appropriate courts you report that such litigation on multiple levels federal and state is in progress currently the most pressing is the supreme court determination which is being briefed and will be argued in the relatively near future you also advise us that currently about percent of your time is devoted to the clarification of legal constitutional issues relating to indian gambling including but not limited to the question concerning slot machines and issues relating to indian lands you further stated this activity would comprise between and of your time for the next one to two years your submission included a letter dated ---------------- addressed to dear contributor which states in part that your generous contribution to your organization has provided the necessary financial support for the timely filing of a petition with the supreme court seeking a declaration that the tribal gambling initiative is unconstitutional and thus preventing it from being placed on the november ballot so far over citizens who care deeply about the future of our state have sent in their donations ranging from dollar_figure to dollar_figure the letter further states that gambling advocates are spending millions of dollars on advertising and sophisticated public relations to gain public approval of the initiative these gambling forces with access to many seasoned attorneys will try to throw up as many legal roadblocks to our efforts as they can devise further while providing funding for the suit is not one of the five legal plaintiffs plaintiffs’ three main arguments for defeating the indian gambling ballot initiative relating to the prohibition of gambling under the constitution the denial of equal protection under the constitution and the 14th amendment to the u s constitution and the impairment of the obligation of contracts under the constitution and article section of the u s constitution the solicitation letter continues as follows the state-tribal compacts entered into by the various tribes and the state of pursuant to code would be automatically the reverse side of the dear contributor solicitation letter contains a summary of the in response to our inquiry you submitted financial data for your taxable years ending ------- the submission also includes a copy of a news article byline associated press in the ----- and unilaterally amended by the indian gaming initiative in violation of these constitutional provisions ---------------------- edition of an newspaper stating in part that the supreme court unanimously upheld the voters’ right to decide the future of gambling at reservation casinos the measure would clearly legalize about electronic gambling machines already in use on the reservations but the court decided that any question of constitutionality is moot because the initiative has yet to go before the voters and become law you have distributed literature which details with studies and statistics the social cost of introducing legalized gambling into a community including an increased number of compulsive gamblers family devastation divorce child abuse etc a sharp rise in crime poverty the poor lose the greatest share of their income to gambling and government corruption many government officials convicted or forced out of office as a result of gambling related corruption -------------------------- and --------------------------- for ------- you report total contributions of dollar_figure and total expenditures of dollar_figure resulting in a cash balance of dollar_figure for -------- ------------------------------------------------------------------------------------------------------------------- you report total contributions of dollar_figure and total expenditures of dollar_figure resulting in a cash balance including ------- of dollar_figure at the end of the year a breakdown of expenses for ------- shows you paid attorneys’ fees to an identified law firm in the total amount of dollar_figure or over percent of your total expenses for ------- you paid out dollar_figure to this same law firm again accounting for well over percent of your total expenses these legal fees were all incurred as a result of your fight to defeat legislation organizations organized and operated exclusively for religious charitable educational or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office for exemption under code sec_501 an organization must be both organized and operated exclusively for one or more exempt purposes failure to meet either the organizational or operational_test will disqualify an organization from exemption under sec_501 as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish such purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose thus in sec_1_501_c_3_-1 of the income_tax regulations provides that in order to qualify sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded sec_501 of the code provides for the exemption from federal_income_tax of construing the meaning of the phrase exclusively for educational_purposes in better business bureau v united_states 236_us_279 c b the supreme court of the united_states stated this plainly means that the presence of a single noneducational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes exclusively for one or more exempt purposes if it is an action_organization its activities is attempting to influence legislation by propaganda or otherwise an organization will be regarded as attempting to influence legislation if it sec_1_501_c_3_-1 of the regulations provides that an organization is not operated subdivision ii states that an organization is an action_organization if a substantial part of a contacts or urges the public to contact members of a legislative body for the purpose of proposing supporting or opposing legislation or b advocates the adoption or rejection of legislation under subdivision iv an organization is an action_organization if it has the following two subdivision v states that an action_organization as described above though it cannot characteristics a its main or primary objective or objectives as distinguished from its incidental or secondary objectives may be attained only by legislation or a defeat of proposed_legislation and b it advocates or campaigns for the attainment of such main or primary objective or objectives as distinguished from engaging in nonpartisan analysis study or research and making the results thereof available to the public all the relevant facts and circumstances will be considered in determining whether an organization has such characteristics qualify for exemption under sec_501 may nevertheless qualify as a social_welfare_organization under sec_501 if it meets the requirements set out in sec_1 c - a of the regulations revrul_62_71 1962_1_cb_85 states that an organization which as its primary objective advocates the adoption of a doctrine or theory which can become effective only by the enactment of legislation does not qualify for exemption under sec_501 of the code because it is an action_organization and thus is not operated exclusively for educational_purposes within the meaning of sec_501 the organization was formed for the purpose of supporting an educational program for the stimulation of interest in the study of the science of economics or political economy the organization conducted research made surveys of economic conditions moderated discussion groups and published books and pamphlets the organization’s research activities were primarily concerned with the single tax theory of taxation this theory or doctrine could be put into effect only by legislative action legislation and bad legislation this principle is illustrated by revrul_67_293 1967_2_cb_185 which holds that an organization which is substantially engaged in promoting legislation to for purposes of sec_501 of the code there is no distinction between good in regard to your application the information clearly indicates you are an action protect or otherwise benefit animals is not tax exempt under code sec_501 even though the legislation it advocates may be beneficial to the community and even though most of the organization’s attempts to influence legislation are indirect the organization remained exempt from federal_income_tax under sec_501 of the code as a social_welfare_organization the majority of courts have held that it is not necessary or possible to distinguish between good and bad legislation this is in accord with the traditional view dating back many years and now reinforced by a dictum of the u s supreme court to the effect that the statutory restriction on attempts to influence legislation simply made explicit the longstanding judicial principle that political agitation as such is outside the statute however innocent the aim william b cammarans et ux v united_states 358_us_498 see also 180_fsupp_379 ct_cl cert den 364_us_822 and alan b 332_f2d_562 3rd circ cert den 379_us_920 organization within the meaning of sec_1_501_c_3_-1 of the regulations your primary objective can be attained only by legislation or the blocking of legislation in the legislature to this end in your first two complete taxable years - ------- and ------- - percent of your total expenditures were for legal services these expenditures related to your attempts to defeat an idaho ballot initiative authorizing the expansion of indian gambling including slot machines under sec_1_501_c_3_-1 of the regulations an organization will be considered an action_organization if its main or primary objective may be attained only by legislation or a defeat of proposed_legislation while your intentions and goals may be laudable from a civic standpoint nevertheless the courts and the service make no distinction between good and bad legislation see revrul_67_293 and the decision in william b cammaran both discussed above meaning of sec_501 of the code and the corresponding regulations as stated above you have distributed literature which documents the various social and economic ills which have befallen communities and states that have adopted legalized gambling nevertheless these educational activities do not suffice to qualify you under sec_501 of the code because your main purpose is to advocate or campaign for the attainment of the defeat of legislation as distinguished from engaging in nonpartisan analysis study or research see sec_1_501_c_3_-1 b of the regulations under sec_1_501_c_3_-1 of the regulations and the decision in the better business bureau case supra the presence of a substantial nonexempt purpose would vitiate tax exemption under sec_501 regardless of the number or importance of truly educational_purposes sec_501 of the code under sec_1_501_c_3_-1 of the regulations an organization does not qualify for tax exemption under sec_501 if it fails to meet either the organizational_test or the operational_test inasmuch as you are an action_organization you do not meet the operational_test under we are cognizant of the fact that you do engage in educational activities within the contributions to you are not deductible under sec_170 of the code accordingly you do not qualify for exemption as an organization described in section if you do not protest this ruling in a timely manner it will be considered by the internal you have the right to protest this ruling if you believe it is incorrect to protest you should c of the code and you must file federal_income_tax returns submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements revenue service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory judgement or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 receipt by using the following address you may wish to fax your response to us using the following number - please be sure to make any fax communication to the attention of internal_revenue_service te_ge se t eo ra t constitution ave n w washington d c when sending additional letters to us with respect to this case you will expedite their if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely charles f kaiser lois lerner director exempt_organizations rulings agreements
